Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taoka et al. (US 2012/0195264 A1).
Taoka teaches the eNodeB with a plurality of transmission points (Figure 2), where the path loss is estimated and power control precoding weights calculated (paragraph 0040)
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A radio base station  (Taoka’s eNodeB in Figure 1) including: 
a plurality of transmission points each including at least one antenna element (TX#1-TX#8); and 
a signal processing unit connected to the plurality of transmission points (eNodeB includes precoding weight determining section 14 in Figure 2), 
wherein the signal processing unit includes: 
an estimating section that estimates, in each of the antenna elements, a path-loss with a radio terminal (Estimating of the path loss in paragraph 0040), and 
a calculating section that calculates a power control weight for controlling transmission power of each of the antenna elements based on the path-loss of the antenna element, the path-loss being estimated by the estimating section (Power control matrix provides precoding weights in paragraph 0040).

3. (Currently Amended) The radio base station according to claim 1, wherein the calculating section calculates the power control weight in such a way that the greater the path-loss estimated by the estimating section, the greater the transmission power (Comparably higher transmission power to the high path loss using the power control matrix in paragraph 0074 than in paragraph 0073).

4. (Currently Amended) The radio base station according to claim 1, wherein the calculating section calculates the power control weight in such a way that the greater the path-loss estimated by the estimating section, the smaller the transmission power (Higher transmission power to the small path loss than the large path loss using the power control matrix in paragraph 0073).

6. (Original) A method for controlling transmission power of a radio base station (Taoka’s eNodeB in Figure 1)  including: 
a plurality of transmission points each including at least one antenna element (TX#1-TX#8); and 
a signal processing unit connected to the plurality of transmission points (eNodeB includes precoding weight determining section 14 in Figure 2), the method comprising: 
estimating, by the signal processing unit, in each of the antenna elements, a path-loss with a radio terminal (Estimating of the path loss in paragraph 0040); and 
calculating, by the signal processing unit, a power control weight for controlling transmission power of each of the antenna elements based on the path-loss of the antenna element, the path-loss being estimated by the estimating section (Power control matrix provides precoding weights in paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al.
Taoka does not teach the addition of path-losses to calculate the power control weight and the update of the power control weight each time a predetermined number of subframes are transmitted.
With respect to  the addition of path-losses, Taoka teaches a plurality of mobile stations communicating with the base station in Figure 4 and teaches to maximize throughput or reception SINR after combining the transmission signals in paragraph 0009.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider the addition of the path-losses in calculating the power control weights in order to maximize the throughput/reception SINR which combines (i.e. adds) transmission signals.
	With respect to  updating, Taoka teaches to update the power control codebook in paragraph 0024, but does not teach updating each time a predetermined number of subframes are transmitted.  However, a skilled artisan would have been motivated to update using a period of time in Taoka since the mobile stations communicating with the plurality of transmission points (Figure 1) will change locations over time, wherein it would have been an obvious design choice to consider any measure of time where the number of subframes transmitted corresponds to a predetermined interval of time. 
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. (Original) The radio base station according to claim 1, wherein: 
in a case where a plurality of the radio terminals are provided, the estimating section estimates a path-loss between each of the antenna elements and each of the plurality of radio terminals, and the calculating section performs addition of the path-losses between the antenna elements and the plurality of radio terminals and calculates the power control weight based on the path-loss resulting from the addition (Taoka teaches to maximize throughput or reception SINR after combining the transmission signals in paragraph 0009 wherein it would have been obvious to consider the addition of path-losses in calculating the power control weights since the transmission signals are combined).

5. (Currently Amended) The radio base station according to claim 1, wherein the calculating section updates the power control weight each time a predetermined number of subframes are transmitted (Taoka teaches updating the power control weights, wherein it would have been obvious to use any measure of time such as the number of subframes transmitted since the mobile station will change locations over a period of time).

7. (New) The radio base station according to claim 2, wherein the calculating section calculates the power control weight in such a way that the greater the path-loss estimated by the estimating section, the greater the transmission power (Comparably higher transmission power to the high path loss using the power control matrix in paragraph 0074 than in paragraph 0073).

8. (New) The radio base station according to claim 2, wherein the calculating section calculates the power control weight in such a way that the greater the path-loss estimated by the estimating section, the smaller the transmission power (Higher transmission power to the small path loss than the large path loss using the power control matrix in paragraph 0073).

9. (New) The radio base station according to claim 2, wherein the calculating section updates the power control weight each time a predetermined number of subframes are transmitted (Taoka teaches updating the power control weights, wherein it would have been obvious to use any measure of time such as the number of subframes transmitted since the mobile station will change locations over a period of time).

10. (New) The radio base station according to claim 3, wherein the calculating section updates the power control weight each time a predetermined number of subframes are transmitted (Taoka teaches updating the power control weights, wherein it would have been obvious to use any measure of time such as the number of subframes transmitted since the mobile station will change locations over a period of time).

11. (New) The radio base station according to claim 4, wherein the calculating section updates the power control weight each time a predetermined number of subframes are transmitted (Taoka teaches updating the power control weights, wherein it would have been obvious to use any measure of time such as the number of subframes transmitted since the mobile station will change locations over a period of time)1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 13, 2021